Matter of Duthely (2015 NY Slip Op 00537)





Matter of Duthely


2015 NY Slip Op 00537


Decided on January 21, 2015


Appellate Division, Second Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 21, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
PETER B. SKELOS
MARK C. DILLON
RUTH C. BALKIN, JJ.


2013-03295

[*1]In the Matter of Ralph Duthely, an attorney and counselor-at-law. 	 	 Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts, petitioner; Ralph Duthely, respondent. (Attorney Registration No. 2185585)

DISCIPLINARY PROCEEDING instituted by the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts. By decision and order on motion of this Court dated July 24, 2013, the Grievance Committee was authorized to institute and prosecute a disciplinary proceeding against the respondent based on his conviction of a misdemeanor tax offense, and the issues raised were referred to the Honorable Stella Schindler to hear and report. The respondent was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on November 16, 1988.

Diana Maxfield Kearse, Brooklyn, N.Y. (Kathryn Donnelly Gur-Arie of counsel), for petitioner.


PER CURIAM.


OPINION & ORDER
The Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts served the respondent with a petition containing a single charge of professional misconduct. After a preliminary conference on December 19, 2013, and a hearing conducted on January 24, 2014, and February 26, 2014, the Special Referee sustained the charge. The Grievance Committee now moves to confirm the Special Referee's report and to impose such discipline upon the respondent as the Court deems just and appropriate. Although served with a copy of the motion papers, the respondent has not submitted any response.
Charge one alleges that the respondent is guilty of professional misconduct in that he has been convicted of a crime, in violation of rules 8.4(b) and 8.4(h) of the Rules of Professional Conduct (22 NYCRR 1200.0). On July 24, 2012, the respondent entered a plea of guilty before the Honorable Pauline Mullings in the Criminal Court of the City of New York, Queens County, to failure to pay tax, in violation of former Tax Law § 1810, an unclassified misdemeanor. He was sentenced to a one-year conditional discharge.
Based on the evidence adduced, and the respondent's admissions at the hearing, the Special Referee properly sustained the charge. Accordingly, the Grievance Committee's motion to confirm the Special Referee's report is granted.
The respondent has no prior disciplinary history.
In mitigation, the respondent asked at the hearing that the following factors be considered: his remorse, his general reputation as an excellent attorney, his cooperation with the Grievance Committee, his conditional discharge, the fact that the conduct is unrelated to the practice [*2]of law, the absence of fraud or venality, his status as a single parent with custody of three children after a contentious divorce, his modest income as a public interest attorney who services an underserved community, the arrangements he has already undertaken to reduce his living expenses, and his good faith effort made thus far in resolving his delinquencies.
We find no excuse for the respondent's misconduct, which consisted of failing to file tax returns and pay taxes for multiple years. In view of the mitigating circumstances, we find that a public censure is warranted.
ENG, P.J., MASTRO, SKELOS, DILLON and BALKIN, JJ., concur.
ORDERED that the Grievance Committee's motion to confirm the Special Referee's report is granted; and it is further,
ORDERED that the respondent, Ralph Duthely, is publicly censured for his professional misconduct.
ENTER:
Aprilanne Agostino
Clerk of the Court